DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




1. Formal Matters
A.	Applicant’s election without traverse of Group I in the reply filed on 4/30/21 is acknowledged. Therefore, this restriction is deemed proper and is made FINAL. Upon further consideration, all SEQ ID NOs have been considered.


B.	Claims 1-4, 8, 11, 14, 17, 21, 22, 27, 29, 32, 33, 37, 39, 40, 43, 45 and 46 are pending. Claims 33, 37, 39, 40, 43 and 45 are withdrawn as being drawn to non-elected inventions. Claims 1-4, 8, 11, 14, 17, 21, 22, 27, 29, 32 and 46 are the subject of this Office Action.





2. Specification
A.	The use of the term Humabody®, which is a trade name or a mark used in commerce, has been noted in this application (page 100, 102). The term, and any others (Luminex® on page 95), should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

F.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.
	

	


3. Claim Objections
	Claim 8 is objected to since it recites “according to a preceding claim 1”.

4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 8, 11 and 14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the full length antibodies and CDRs recited in the claims, does not reasonably provide enablement for those with one or more substitutions in one or more CDRs, nor for antibodies which are at least 70%, 80% or 90% homologous to the recited SEQ ID NOs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to antibodies with one or more substitutions in one or more CDRs, nor for antibodies which are at least 70%, 80% or 90% homologous to the recited SEQ ID NOs. The specification only teaches that antibodies which specifically bind to PD-1 comprise the wild-type CDRs recited in the claims. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising alterations to these regions and with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise the wild-type CDRs and SEQ ID NOs, to antibodies that comprise one or more alterations in one or more CDR, or which are less than 100% identical to the recited SEQ ID NOs.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.




5. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






6. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




A.	Claims 1-4, 17, 21, 22, 27, 29, 32 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Amirina et al. (WO 2016/106159 - cited on the PCT/ISA/210 dated 7/2/19 ) in view of Geng et al. (cited on the PCT/ISA/210 dated 7/2/19).
Amirina teaches a combination of two antibodies which bind human PD-1 (e.g. paragraph [0210]). Amirina does not teach a single binding agent comprising two single-domain antibodies. However, the reference does provide a general teaching of paratopic and multispecific antibodies, which comprise two single-domain antibodies (paragraphs [0062] and [0063]). Though a secondary reference is not necessarily needed, Geng does specifically teach single-domain PD-1 antibodies (see entire document). Given this, it would have been obvious at the time of the instant invention to have used paratopic and/or multispecific single-domain PD-1 antibodies based on the desired protein targets, as targeting different regions (e.g. PD-1L-binding vs. non-PD-1L binding sites) would have different effects. See also paragraph [0011] of Amirina.
Though neither reference teaches linkers (claim 17), or the use of other agents (claim 21, 27), the use of linkers would have been obvious in order to allow for flexibility between antibodies and, therefore, better binding ability. In addition, the use of other binding molecules would have also been obvious, again, depending on additional desired targets (see also [0116], [0126] of Amirina). Furthermore, molecules which extend half-life ([0120] Amirina) would have also been obvious in order to extend the therapeutic activity of the antibodies. Regarding claim 4, while the reference does not specifically state that the antibodies bind the recited residues, the reference teaches at least 26 different antibodies which bind human PD-1 (paragraph [0020]; (Figure 1) and paragraph [0021]; (Figure 2)). Furthermore, paragraphs [0009]/[0049]/[00172] of Amirina state that the antibodies can bind one of 31 different human sequences. The human PD-1 protein is only 136 residues and the claim recites the antibody binds an epitope comprising one of these 58 residues, which is 42% of the protein not including others in the epitope. Therefore, it would be expected, absent evidence to the contrary, that one of the 31 antibodies of Amirina would bind to an epitope comprising one of the 58 recited residues in a protein which is only 136 residues in length.

Though a secondary reference is not necessarily needed, Geng does specifically teach single-domain PD-1 antibodies (see entire document). Given this, it would have been obvious at the time of the instant invention to have used multispecific single-domain PD-1 antibodies based on the desired protein targets, as targeting different regions (e.g. PD-1L-binding vs. non-PD-1L binding sites) would have different effects.
Though neither reference teaches linkers (claim 17), the use of linkers would have been obvious in order to allow for flexibility between antibodies and, therefore, better binding ability.
	Regarding claim 4, Pantaleo teaches 23 antibodies able to bind human PD-1 (Tables 1A and 1B). Given this, it would be expected, absent evidence to the contrary, that at least one of the antibodies would bind to one of the epitopes encompassed by the 58 residues of claim 4, as discussed above regarding Amirina.





7. Prior Art of Interest Not Relied Upon
A.	Finnefrock et al. (WO 2009/114335 – cited on the PCT/ISA/210 dated 7/2/19) teaches a PD-1-binding protein which has two variable regions – one which binds a human PD-1 epitope.


B.	Xu et al. (WO 2017/020801) teaches single-domain PD-1L antibodies (Abstract).




8. Conclusion
	No claims are allowable.
Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647